EXHIBIT 10.3
 
JOINDER AND SECOND LOAN MODIFICATION AGREEMENT
 
 
This Joinder and Second Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of April 30, 2012 (the “Second Loan Modification
Effective Date”), by and between (i) SILICON VALLEY BANK, a California
corporation with a loan production office located at 275 Grove Street, Suite
2-200, Newton, Massachusetts 02466 (“Bank”); (ii) GLOBAL TELECOM & TECHNOLOGY,
INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS,
INC., a Virginia corporation (“GTTA”), each with offices located at 8484
Westpark Drive, Suite 720, McLean, Virginia 22102, PACKETEXCHANGE (USA), INC., a
Delaware corporation (“PEUSA”), PACKETEXCHANGE, INC., a Delaware corporation
(“PEINC”) and WBS CONNECT, LLC, a Colorado limited liability company with
offices located at 8400 E. Crescent Parkway, Suite 600, Greenwood Village,
Colorado 80111 (“WBS”, and together with GTTI, GTTA, PEINC and PEUSA,
individually and collectively, jointly and severally, the “Borrower”); and (iii)
nLAYER COMMUNICATIONS, INC., an Illinois corporation (the “New Borrower”).
 
1.           DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of June 29, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of June 29, 2011, between Borrower and Bank, as amended by a certain First
Loan Modification Agreement, dated as of December 15, 2011(as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
 
2.           DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured
by (a) the Collateral as described in the Loan Agreement and (b) the
Intellectual Property Collateral as defined in each Intellectual Property
Security Agreement between each Borrower and Bank (each, as amended, an “IP
Agreement”) (together with any other collateral security granted to Bank, the
“Security Documents”)
 
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
 
3.           JOINDER AND ASSUMPTION.  New Borrower has been purchased by GTTI
and is a wholly owned Subsidiary of GTTI.  New Borrower hereby joins the Loan
Agreement and each of the other appropriate Existing Loan Documents, and agrees
to comply with and be bound by all of the terms, conditions and covenants of the
Loan Agreement and each of the other appropriate Existing Loan Documents, as if
New Borrower were originally named a “Borrower” and/or a “Debtor”
therein.  Without limiting the generality of the preceding sentence, New
Borrower hereby assumes and agrees to pay and perform when due all present and
future indebtedness, liabilities and obligations of Borrower under the Loan
Agreement, including, without limitation, the Obligations.  From and after the
date hereof, all references in the Existing Loan Documents and in this Loan
Modification to “Borrower” and/or “Debtor” shall be deemed to refer to and
include New Borrower.  Further, all present and future Obligations of Borrower
shall be deemed to refer to all present and future Obligations of New
Borrower.  New Borrower acknowledges that the Obligations are due and owing to
Bank from Borrower including, without limitation, New Borrower, without any
defense, offset or counterclaim of any kind or nature whatsoever as of the date
hereof.
 
4.           GRANT OF SECURITY INTEREST.  To secure the payment and performance
of all of the Obligations, New Borrower hereby grants to Bank a continuing lien
upon and security interest in all of New Borrower’s now existing or hereafter
arising rights and interest in the Collateral, whether now owned or existing or
hereafter created, acquired, or arising, and wherever located, including,
without limitation, all of New Borrower’s assets listed on Exhibit A attached to
the Loan Agreement and all of New Borrower’s books and records relating to the
foregoing and any and all claims, rights and interests in any of the above and
all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.  New Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under the Loan
Agreement).  If New Borrower shall acquire a commercial tort claim, New Borrower
shall promptly notify Bank in a writing signed by New Borrower of the general
details thereof and grant to Bank in such writing a security interest therein
and in the proceeds thereof, all upon the terms of the Loan Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank.  New
Borrower further covenants and agrees that by its execution hereof it shall
provide all such information, complete all such forms, and take all such
actions, and enter into all such agreements, in form and substance reasonably
satisfactory to Bank that are reasonably deemed necessary by Bank in order to
grant and continue a valid,
 


 
1

--------------------------------------------------------------------------------

 


first perfected security interest to Bank in the Collateral.  New Borrower
hereby authorizes Bank to file financing statements, without notice to any
Borrower, with all appropriate jurisdictions in order to perfect or protect
Bank’s interest or rights hereunder, including a notice that any disposition of
the Collateral, by either any Borrower or any other Person, may be deemed to
violate the rights of Bank under the Code.  Such financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.
 
5.           SUBROGATION AND SIMILAR RIGHTS.  Borrower (in each case including,
without limitation, New Borrower) waives any suretyship defenses available to it
under the Code or any other applicable law.  Borrower waives any right to
require Bank to: (i) proceed against any other Borrower or any other Person;
(ii) proceed against or exhaust any security; or (iii) pursue any other
remedy.  Bank may exercise or not exercise any right or remedy it has against
any Borrower or any security it holds (including the right to foreclose by
judicial or non-judicial sale) without affecting any Borrower’s
liability.  Notwithstanding any other provision of this Loan Modification
Agreement, the Loan Agreement, or other Loan Documents, Borrower irrevocably
waives all rights that it may have at law or in equity (including, without
limitation, any law subrogating such Borrower to the rights of Bank under the
Loan Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by a Borrower with respect to the Obligations in connection with the Loan
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by any Borrower with respect to the Obligations in connection with the Loan
Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this section shall be
null and void.  If any payment is made to any Borrower in contravention of this
section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.  Each Borrower may, acting singly, request Credit
Extensions under the Loan Agreement.  Each Borrower hereby appoints the other as
agent for the other for all purposes under the Loan Agreement, including with
respect to requesting Credit Extensions thereunder.  Each Borrower shall be
jointly and severally obligated to repay all Credit Extensions made under the
Loan Agreement or any other Loan Documents, regardless of which Borrower
actually received said Credit Extension, as if each Borrower directly received
all Credit Extensions.
 
6.           REPRESENTATIONS AND WARRANTIES.  Except as described in the updated
Perfection Certificate(s) delivered in connection herewith and the Perfection
Certificate of New Borrower, Borrower hereby represents and warrants to Bank
that all representations and warranties in the Loan Documents made on the part
of any Borrower are true and correct in all material respects on the date hereof
with respect to New Borrower, with the same force and effect as if New Borrower
were originally named as “Borrower” in the Loan Documents.  In addition,
Borrower and New Borrower hereby represent and warrant to Bank that this Loan
Modification Agreement has been duly executed and delivered by Borrower and New
Borrower, and constitutes their legal, valid and binding obligation, enforceable
against each in accordance with its terms.
 
7.            DESCRIPTION OF CHANGE IN TERMS.
 
 
1
The Loan Agreement shall be amended by inserting the following new text as
Section 2.1.6 immediately following Section 2.1.5 thereof:

 
“2.1.6           Term Loan 2012.
 
(a)           Availability.  Bank shall make one (1) term loan available to
Borrower in the amount of the Term Loan 2012 Amount on the Second Loan
Modification Effective Date subject to the satisfaction of the terms and
conditions of this Agreement.
 
(b)           Repayment.  Commencing on August 1, 2012 and quarterly on each
November 1, February 1, May 1 and August 1 thereafter, Borrower shall repay the
Term Loan 2012 (i) in sixteen (16) equal installments of principal, based on a
sixteen (16) quarter amortization schedule, plus (ii) quarterly payments of
accrued interest (each such payment being a “Term Loan 2012
Payment”).   Borrower’s final Term Loan 2012  Payment, due on the Term Loan 2012
Maturity Date, shall include all outstanding principal and accrued and unpaid
interest under the Term Loan 2012.  Once repaid, the Term Loan 2012 may not be
reborrowed.


 
2

--------------------------------------------------------------------------------

 


 
(c)           Use of Term Loan 2012 Proceeds.  Borrower and Bank acknowledge
that the outstanding principal balance of the Term Loan is
$10,833,333.30.  Borrower shall use the Term Loan 2012 proceeds (i) for the
payment in full of all outstanding principal and accrued but unpaid interest on
the Term Loan, together with any outstanding fees or expenses related thereto
(it being understood and agreed that the prepayment fee described in Section
2.1.5(c) will not be charged by Bank); and (ii) as partial payment of the
purchase price for the nLayer Acquisition.
 
(d)           Prepayment.  The Term Loan 2012 may be prepaid, in whole or in
part prior to the Term Loan 2012 Maturity Date by Borrower, effective three (3)
Business Days after written notice of such prepayment is given to
Bank.  Notwithstanding any such prepayment, Bank’s lien and security interest in
the Collateral shall continue until Borrower fully satisfies its Obligations
(other than inchoate liabilities, but including, without limitation, Obligations
arising under the European Loan Agreement).  If such prepayment is at Borrower’s
election or at Bank’s election due to the occurrence and continuance of an Event
of Default, Borrower shall pay to Bank, in addition to the payment of any other
expenses or fees then-owing, a prepayment premium in an amount equal to (i) if
such prepayment occurs after the Second Loan Modification Effective Date but
prior to the First Anniversary, two percent (2.00%) of the principal amount of
the Term Loan 2012 Amount; (ii) if such prepayment occurs on or after the First
Anniversary but prior to the Second Anniversary, one percent (1.00%) of the Term
Loan 2012 Amount; and (iv) if such prepayment occurs on or after the Second
Anniversary, zero percent (0.00%).  Notwithstanding the foregoing, no prepayment
premium shall be charged if the Term Loan 2012 is replaced with a new facility
from Bank or another division of Silicon Valley Bank.  Upon payment in full of
the Obligations (other than inchoate liabilities, but including, without
limitation, Obligations arising under the European Loan Agreement) and at such
time as Bank’s obligation to make Credit Extensions has terminated, Bank shall
terminate and release its liens and security interests in the Collateral and all
rights therein shall revert to Borrower.”
 
 
2
The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.3(a) thereof:

 
“(a)           Interest Rate.
 
(i)           Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus two percent (2.00%); provided, however,
during a Performance Pricing Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate plus one percent (1.00%).  Such interest shall in any event be
payable monthly, in arrears, in accordance with Section 2.3(f) below.
 
(ii)           Term Loan.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan shall accrue interest at a floating per annum
rate equal to the Prime Rate plus three and three-quarters percent (3.75%)
provided, however, during a Performance Pricing Period, the principal amount
outstanding under the Term Loan shall accrue interest at a floating per annum
rate equal to the Prime Rate plus two and three-quarters percent (2.75%), which
interest shall in any event be payable monthly.”
 
and inserting in lieu thereof the following:
 
“(a)           Interest Rate.
 
(i)           Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus two and three-quarters percent (2.75%);
provided, however, during a Performance Pricing Period, the principal amount
outstanding under the Revolving Line


 
3

--------------------------------------------------------------------------------

 
 
shall accrue interest at a floating per annum rate equal to the Prime Rate plus
one and three-quarters percent (1.75%).  Such interest shall in any event be
payable monthly, in arrears, in accordance with Section 2.3(f) below.
 
(ii)           Term Loan 2012.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan 2012 shall accrue interest at a floating per
annum rate equal to the Prime Rate plus three and three-quarters percent
(3.75%); provided, however, during a Performance Pricing Period, the principal
amount outstanding under the Term Loan 2012 shall accrue interest at a floating
per annum rate equal to the Prime Rate plus two and three-quarters percent
(2.75%), which interest shall in any event be payable quarterly.”
 
 
3
The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.4(c) thereof:

 
“(c)           [Reserved];”
 
and inserting in lieu thereof the following:
 
“(c)           Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), payable monthly, in arrears, on a calendar year basis, in
an amount equal to one-quarter percent (0.25%) per annum of the average unused
portion of the Revolving Line.  The unused portion of the Revolving Line, for
purposes of this calculation, shall equal the difference between (x) the
Revolving Line amount (as it may be reduced from time to time) and (y) the
average for the period of the daily closing balance of the Revolving Line
outstanding.  Borrower shall not be entitled to any credit, rebate or repayment
of any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section notwithstanding any termination of the Agreement or the suspension
or termination of Bank’s obligation to make loans and advances hereunder;”
 
 
4
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.3(c) thereof:

 
“(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion.  Whether or
not an Event of Default has occurred and is continuing, Borrower shall
immediately deliver all payments on and proceeds of Accounts to an account
maintained with Bank to be applied (i) prior to an Event of Default, to the
Revolving Line pursuant to the terms of Section 2.5(b) hereof, and (ii) after
the occurrence and during the continuance of an Event of Default, pursuant to
the terms of Section 9.4 hereof; providedhowever, during a Streamline Period,
such payments and proceeds shall be transferred to an account of Borrower
maintained at Bank.”
 
and inserting in lieu thereof the following:
 
“(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion.  Whether or
not an Event of Default has occurred and is continuing, Borrower shall
immediately deliver all payments on and proceeds of Accounts to the lockbox or
such blocked account, to be transferred by Bank to an account of Borrower
maintained at Bank; provided, that, in Bank’s sole discretion, such payments and
proceeds may be applied to the Revolving Line pursuant to the terms of Section
 


 
4

--------------------------------------------------------------------------------

 


2.5(b) hereof; and provided further, that after the occurrence and during the
continuance of an Event of Default, such payments and proceeds shall be applied
pursuant to the terms of Section 9.4 hereof.”
 
 
5
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.8(a) thereof:

 
“(a)           (i) Maintain its and its Subsidiaries’ domestic depository,
operating accounts and securities accounts with Bank and Bank’s affiliates with
all excess domestic funds maintained at or invested through Bank or an affiliate
of Bank; and (ii) maintain not less than sixty percent (60%) of the dollar value
of GTTI’s and its Subsidiaries accounts at all financial institutions worldwide
at Bank and Bank’s affiliates. Any domestic Guarantor shall maintain all
depository, operating and securities accounts with Bank or SVB Securities.
Notwithstanding the foregoing, no later than August 20, 2011 (or such later date
as Bank shall determine, in its sole but reasonable discretion), all accounts of
PEUSA and PEINC maintained at financial institutions other than Bank or Bank’s
Affiliates shall be (i) closed, with all proceeds in such accounts transferred
to a Collateral Account at Bank or Bank’s Affiliates; or (ii) subject to an
account control agreement in favor of Bank, in form and substance acceptable to
Bank, in its reasonable discretion.”
 
and inserting in lieu thereof the following:
 
“(a)           (i) Maintain its and its Subsidiaries’ domestic depository,
operating accounts and securities accounts with Bank and Bank’s affiliates with
all excess domestic funds maintained at or invested through Bank or an affiliate
of Bank; and (ii) maintain not less than sixty percent (60%) of the dollar value
of GTTI’s and its Subsidiaries accounts at all financial institutions worldwide
at Bank and Bank’s affiliates. Any domestic Guarantor shall maintain all
depository, operating and securities accounts with Bank or SVB Securities.
Notwithstanding the foregoing, no later than July 13, 2012 (or such later date
as Bank shall determine, in its sole but reasonable discretion), all accounts of
nLayer maintained at financial institutions other than Bank or Bank’s Affiliates
shall be (i) closed, with all proceeds in such accounts transferred to a
Collateral Account at Bank or Bank’s Affiliates; or (ii) subject to a Control
Agreement in favor of Bank, in form and substance acceptable to Bank, in its
reasonable discretion.”
 
 
6
The Loan Agreement shall be amended by deleting Section 6.9 (Financial
Covenants) thereof, and inserting in lieu thereof the following:

 
“6.9           Financial Covenants.
 
Maintain at all times, to be tested and certified as of the last day of each
month, unless otherwise noted, on a consolidated basis, unless otherwise noted:
 
(a)           Liquidity.                      GTTI and its direct and indirect
Subsidiaries shall at all times maintain unrestricted worldwide cash plus the
unused availability under the Borrowing Base (the “Minimum Liquidity”) of at
least Five Million Dollars ($5,000,000).
 
 (b)           Fixed Charge Coverage Ratio.  On a quarterly basis, as of the
last day of each fiscal quarter of the Borrower, measured on a trailing three
month basis, GTTI and its direct and indirect Subsidiaries shall maintain a
ratio of (i) Free Cash Flow for such period divided by (ii) Fixed Charges of at
least the following for the periods indicated below:
 

 
Quarterly Period Ending
 Minimum Fixed Charge Coverage Ratio
       
June 30, 2012 and September 30, 2012
       1.25:1.00
       
December 31, 2012, March 31, 2013 and June 30, 2013
       1.35:1.00



 
5

--------------------------------------------------------------------------------

 
 

 
September 30, 2013, and each quarterly period ending thereafter
1.50:1.00



(c)           Senior Leverage Ratio.  On a quarterly basis, as of the last day
of each of the following fiscal quarters of Borrower, GTTI and its direct and
indirect Subsidiaries shall maintain a ratio (the “Senior Leverage Ratio”) of
(i) total Indebtedness of GTTI and its direct and indirect Subsidiaries owed to
Bank divided by (ii) trailing twelve (12) months Free Cash Flow, not to exceed
the following:
 

 
 Quarterly Period Ending
Maximum Senior Leverage Ratio
       
June 30, 2012
       2.50:1.00
       
September 30, 2012
       2.50:1.00
       
December 31, 2012
       2.25:1.00
       
March 31, 2013
       2.25:1.00
       
June 30, 2013, and as of the last day of each quarterly period ending thereafter
       2.00:1.00

 
; provided, that (i) for the quarterly period ending June 30, 2012, the trailing
twelve (12) months Free Cash Flow will be calculated based on a trailing three
(3) month basis, multiplied by four (4); (ii) for the quarterly period ending
September 30, 2012, the trailing twelve (12) months Free Cash Flow will be
calculated based on a trailing six (6) month basis, multiplied by two (2); and
(iii) for the quarterly period ending December 31, 2012, the trailing twelve
(12) months Free Cash Flow will be calculated based on a trailing nine (9) month
basis, multiplied by four-thirds (4/3).”
 
 
7
The Loan Agreement shall be amended by inserting the following text as new
Section 7.12 immediately following Section 7.11 thereof.

 
“7.12           nLayer Earnout Obligations.  Directly or indirectly satisfy any
nLayer Earnout Obligations; provided that Borrower may make the following
payments in satisfaction of the nLayer Earnout Obligations in accordance with
the terms and conditions of the nLayer Acquisition Agreement, so long as in each
case an Event of Default has not occurred and is continuing, or would not result
after giving effect to such payment in satisfaction of such nLayer Earnout
Obligation: (i) up to $3,000,000 on or about the date that is twelve (12) months
after the nLayer Closing; (ii) $1,500,000 on or about the date that is eighteen
(18) months after the nLayer Closing; and (iii) $1,500,000 on or about the date
that is twenty four (24) months after the nLayer Closing.”
 
 
8
The Loan Agreement shall be amended by deleting the following text appearing as
Section 8.1 thereof:

 
“8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Revolving Line Maturity Date and/or the Term Loan Maturity
Date).  During the cure period, the failure to make or pay any payment specified
under clause (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);”
 
and inserting the following in lieu thereof:
 


 
6

--------------------------------------------------------------------------------

 


“8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Revolving Line Maturity Date and/or the Term Loan 2012
Maturity Date).  During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);”
 
 
9
The Loan Agreement shall be amended by inserting the following definitions in
Section 13.1 thereof, each in its applicable alphabetical order:

 
““nLayer” is nLayer Communications, Inc., a wholly owned Subsidiary of GTTA.
 
“nLayer Acquisition” means the transactions contemplated under the nLayer
Acquisition Documents.
 
“nLayer Acquisition Agreement” is that certain Stock Purchase Agreement, by and
among, nLayer, each of the stockholders named therein and GTTI, dated on or
about the Second Loan Modification Effective Date.
 
“nLayer Acquisition Documents” means the nLayer Acquisition Agreement, and each
other document and/or agreement executed and/or delivered in connection
therewith.
 
“nLayer Closing” is April 30, 2012.
 
“nLayer Earnout Obligations” are, on and after the nLayer Closing, any unsecured
obligations of Borrower owed to any “Seller”, as such term is defined in the
nLayer Acquisition Agreement. 
 
“Plexus” is Plexus Fund II L.P., a Delaware limited partnership.
 
“Second Loan Modification Effective Date” is April 30, 2012.
 
“Term Loan 2012” is a loan made by Bank pursuant to the terms of Section 2.1.6
hereof.
 
“Term Loan 2012 Amount” is an aggregate amount equal to Eighteen Million, Three
Hundred Thirty Three Thousand Three Hundred Thirty Three Dollars
($18,333,333.00) outstanding at any time.
 
“Term Loan 2012 Maturity Date” is the earliest of (a) May 1, 2016 or (b) the
occurrence of an Event of Default.
 
“Term Loan 2012 Payment” is defined in Section 2.1.6(b).
 
“Unused Revolving Line Facility Fee” is defined in Section 2.4(c).”
 
 
10
The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

 
““BIA Note Purchase Agreement” is that certain Note Purchase Agreement, dated on
or about June 6, 2011, by and between Borrower and BIA, as the same may be
amended, restated, supplemented or modified in accordance with the BIA
Intercreditor Agreement.
 
“BIA Intercreditor Agreement” is that certain Amended and Restated Intercreditor
and Subordination Agreement, dated as of the date hereof, by and between Bank
and BIA, as the same may be amended, restated, supplemented or modified from
time to time.
 


 
7

--------------------------------------------------------------------------------

 


“Credit Extension” is any Advance, letter of credit, Term Loan, foreign exchange
forward contract, amount utilized for cash management services, or any other
extension of credit by Bank for Borrower’s benefit.
 
“First Anniversary” is the date that is 365 days after the Effective Date.
 
“Fixed Charges” are, for any period of measurement, the sum of Borrower’s (a)
interest payments made to Bank, plus (b) any principal and interest payments on
outstanding Indebtedness (including, without limitation, principal amortization
and prepayments of the Term Loan but excluding payments of principal on the
Revolving Line), plus (c) principal amortization of and interest payments on
capitalized leases.
 
“Free Cash Flow” is, for any period of measurement, Cash Basis EBITDA minus
taxes actually paid in cash.
 
“Performance Pricing Period” is, provided no Event of Default has occurred and
is continuing, the period (i) commencing on the first (1st) day of the month
following the Subject Month in which GTTI reports, for such Subject Month that
GTTI and its direct and indirect Subsidiaries has maintained a Senior Leverage
Ratio in an amount at all times equal to or less than 2.00:1.00, as confirmed by
Bank, in good faith (the “Performance Pricing Threshold”); and (ii) terminating
on the earlier to occur of (A) the occurrence of a Default or an Event of
Default; and (B) the first (1st) day of the month following the Subject Month in
which Borrower fails to maintain the Performance Pricing Threshold, as
determined by Bank, in its reasonable discretion.  Upon the termination of a
Performance Pricing Period, Borrower must maintain the Performance Pricing
Threshold each consecutive day for a complete Subject Month, as determined by
Bank, in good faith, prior to entering into a subsequent Performance Pricing
Period.  Borrower shall give Bank prior-written notice of Borrower’s intention
to enter into any such Performance Pricing Period.
 
“Revolving Line Maturity Date” is September 29, 2012.
 
“Senior Leverage Ratio” is, for any period of measurement, the sum of GTTI’s and
its direct and indirect Subsidiaries’ Indebtedness owed to Bank divided by Cash
Basis EBITDA.
 
and inserting in lieu thereof the following:
 
““BIA Note Purchase Agreement” is that certain Amended and Restated Note
Purchase Agreement, dated on or about April 30, 2012, by and between Borrower,
BIA, Plexus, and each other Purchaser (as such term is defined in such BIA Note
Purchase Agreement) party thereto from time to time, as the same may be amended,
restated, supplemented or modified in accordance with the BIA Intercreditor
Agreement.
 
“BIA Intercreditor Agreement” is that certain Second Amended and Restated
Intercreditor and Subordination Agreement, dated as of the date hereof, by and
between Bank, as Subordinated Agent (as such term is defined in such BIA
Intercreditor Agreement), BIA and Plexus, as Subordinated Creditors (as such
term is defined in such BIA Intercreditor Agreement) thereunder, and each other
Subordinated Creditor party thereto from time to time, as the same may be
amended, restated, supplemented or modified from time to time.
 
“Credit Extension” is any Advance, letter of credit, Term Loan 2012, foreign
exchange forward contract, amount utilized for cash management services, or any
other extension of credit by Bank for Borrower’s benefit.
 
“First Anniversary” is the date that is 365 days after the Second Loan
Modification Effective Date.
 


 
8

--------------------------------------------------------------------------------

 


“Fixed Charges” are, for any period of measurement, the sum of Borrower’s (a)
interest payments made to Bank, plus (b) any principal and interest payments on
outstanding Indebtedness (including, without limitation, principal amortization
and prepayments of the Term Loan 2012 but excluding payments of principal on the
Revolving Line), plus (c) principal amortization of and interest payments on
capitalized leases. For the avoidance of doubt, nLayer Earnout Obligations will
not be included in any calculation of “Fixed Charges”.
 
“Free Cash Flow” is, for any period of measurement, the sum of (i) Net Income
(calculated in accordance with GAAP; plus (ii) the following, in each case to
the extent deducted from the calculation of Net Income: (a) Interest Expense;
(b) non-cash foreign exchange losses; (c) tax expense; (d) depreciation and
amortization expense; (e) non-cash stock compensation expense and non-cash
warrant expense; (f) other non-cash and/or non-recurring items or expenses on a
case-by-case- basis, in each case with the Bank’s prior written approval; and
(g) one-time non-recurring expenses incurred with the nLayer Acquisition and the
Second Loan Modification Agreement, in an aggregate amount not to exceed Six
Hundred Eighty Thousand Dollars ($680,000) minus (iii) taxes actually paid in
cash; minus (iv) unfinanced Capital Expenditures.
 
“Performance Pricing Period” is, provided no Event of Default has occurred and
is continuing, the period (i) commencing on the first (1st) day of the month
following the fiscal quarter in which GTTI reports that GTTI and its direct and
indirect Subsidiaries has maintained a Senior Leverage Ratio in an amount at all
times equal to or less than 2.00:1.00, as confirmed by Bank, in good faith (the
“Performance Pricing Threshold”); and (ii) terminating on the earlier to occur
of (A) the occurrence of a Default or an Event of Default; and (B) the first
(1st) day of the month following the Subject Month in which Borrower fails to
maintain the Performance Pricing Threshold, as determined by Bank, in its
reasonable discretion.  Upon the termination of a Performance Pricing Period,
Borrower must maintain the Performance Pricing Threshold each consecutive day
for a complete fiscal quarter, as determined by Bank, in good faith, prior to
entering into a subsequent Performance Pricing Period.  Borrower shall give Bank
prior-written notice of Borrower’s intention to enter into any such Performance
Pricing Period.
 
“Revolving Line Maturity Date” is April 30, 2016.
 
“Senior Leverage Ratio” is, for any period of measurement, the sum of GTTI’s and
its direct and indirect Subsidiaries’ Indebtedness owed to Bank divided by Free
Cash Flow (measured on a trailing twelve (12) month basis).”
 
 
11
The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

 
““Cash Basis EBITDA” is, for any period of measurement, EBITDA minus (a)
unfinanced Capital Expenditures; plus (b) non-recurring cash expenses related to
the PEX Acquisition approved by Bank, in its reasonable discretion, on a
case-by-case basis.
 
“EBITDA” shall mean, for any period of measurement, (a) Net Income, plus (b)
Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (f) non-cash stock compensation expense, plus (g) at Bank’s
discretion, other non-cash one-time charges reasonably acceptable to and
approved by Bank, on a case-by-case basis.
 
“Leverage Ratio” is, for any period of measurement, the sum of Borrower’s
Indebtedness divided by Cash Basis EBITDA.
 
“Streamline Period” is, provided no Default or Event of Default has occurred and
is continuing, the period (i) beginning on the first (1st) day in which Borrower
has, for each consecutive day in the immediately preceding thirty (30) day
period, maintained unrestricted cash at Bank plus the unused Availability
Amount, as determined by Bank,
 


 
9

--------------------------------------------------------------------------------

 


in good faith, in an amount at all times greater than Three Million Five Hundred
Thousand Dollars ($3,500,000) (the “Streamline Balance”); and (ii) ending on the
earlier to occur of (A) the occurrence of a Default or an Event of Default; and
(B) the first day thereafter in which Borrower fails to maintain the Streamline
Balance, as determined by Bank, in good faith. Testing for the Streamline Period
shall include the period that is thirty (30) days prior to the Effective Date.
Upon the termination of a Streamline Period, Borrower must maintain the
Streamline Balance each consecutive day for thirty (30) consecutive days, as
determined by Bank, in good faith, prior to entering into a subsequent
Streamline Period.  Borrower shall give Bank prior-written notice of Borrower’s
intention to enter into any such Streamline Period.”
 
“Third Anniversary” is the date that is 365 days after the Second Anniversary.”
 
 
12
The Compliance Certificate attached as Exhibit B to the Loan Agreement is hereby
deleted and shall be replaced with Exhibit A attached hereto.

 
8.           CONDITIONS PRECEDENT.  As a condition precedent to the
effectiveness of this Loan Modification Agreement and the Bank’s obligation to
make further Advances under the Revolving Line, the Bank shall have received the
following documents prior to or concurrently with this Agreement, each in form
and substance satisfactory to the Bank:
 
 
A.
Copies, certified by a duly authorized officer of each Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of each
Borrower, respectively, as in effect on the date hereof (but only to the extent
modified since last delivered to the Bank), (ii) the resolutions of each
Borrower, respectively, authorizing the execution and delivery of this Loan
Modification Agreement, the other documents executed in connection herewith and
each Borrower’s respective performance of all of the transactions contemplated
hereby (but only to the extent required since last delivered to Bank), and (iii)
an incumbency certificate giving the name and bearing a specimen signature of
each individual who shall be so authorized (but only to the extent any
signatories have changed since such incumbency certificate was last delivered to
Bank);

 
 
B.
Fully executed signature pages to this Joinder and Second Loan Modification
Agreement, the GTT-EMEA Second Loan Modification Agreement, each Second Amended
and Restated Unconditional Guaranty, the Second Amended and Restated Security
Agreement, the IP Security Agreement executed by nLayer, and the Amended and
Restated GTTI Unconditional Guaranty (in favor of Bank, guaranteeing the
GTT-EMEA Obligations);

 
 
C.
A fully executed Officer’s Certificate from GTTI, certifying that (i) attached
as Exhibit A to such Officer’s Certificate are final, executed copies of the
nLayer Acquisition Documents; (ii) attached as Exhibit B to such Officer’s
Certificate is evidence satisfactory to Bank that Borrower has an $8,000,000
commitment under the BIA Note Purchase Agreement, $6,000,000 of which shall be
funded on or before the Second Loan Modification Effective Date, with the
remaining $2,000,000 funded in accordance with the terms and conditions of the
BIA Note Purchase Agreement; (iii) no Event of Default has occurred and is
continuing, and no Event of Default would result immediately after giving effect
to the (x) the Second Loan Modification Agreement; (y) the nLayer Acquisition;
or (z) the BIA Note Purchase Agreement; and (iv) attached as Exhibit C to such
Officer’s Certificate are final, executed copies of the BIA Note Purchase
Agreement and all other documents executed and/or delivered in connection
therewith;

 
 
D.
Evidence satisfactory to Bank that the Liens in favor of JPMorgan Chase Bank,
N.A. (“JPMorgan”) on NLayer have been terminated, and all outstanding
Indebtedness owed to JPMorgan by NLayer shall have been paid in full;

 
 
E.
A fully executed copy of the BIA Intercreditor Agreement; and

 
 
F.
Such other documents as Bank may reasonably request.

 


 
10

--------------------------------------------------------------------------------

 


9.           CONDITION SUBSEQUENT.  On or before May 11, 2012 (or such later
date as Bank shall determine, in its sole discretion, Borrower shall deliver to
Bank updated evidence of insurance for each Borrower and each Guarantor, in each
case acceptable to Bank, in its reasonable discretion.
 
10.           FEES.  Borrower shall pay to Bank a (i) Revolving Line
modification fee equal to Twenty Five Thousand Dollars ($25,000) plus (ii) a
Term Loan 2012 fee equal to One Hundred Thousand Dollars ($100,000), each of
which fees shall be due on the date hereof and shall be deemed fully earned as
of the date hereof.  Borrower shall also reimburse Bank for all legal fees and
expenses incurred in connection the Existing Loan Documents and this Loan
Modification Agreement.
 
11.           RATIFICATION OF IP AGREEMENTS.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and conditions of each IP Agreement,
and acknowledges, confirms and agrees that each respective IP Agreement contains
an accurate and complete listing of all Intellectual Property Collateral as
defined in each such IP Agreement as otherwise supplemented by the Loan
Agreement and any Perfection Certificate related thereto, shall remain in full
force and effect. Notwithstanding the terms and conditions of each IP Agreement,
the Borrower shall not register any Copyrights or Mask Works in the United
States Copyright Office unless it: (i) has given at least fifteen (15) days’
prior-written notice to Bank of its intent to register such Copyrights or Mask
Works and has provided Bank with a copy of the application it intends to file
with the United States Copyright Office (excluding exhibits thereto); (ii)
executes a security agreement or such other documents as Bank may reasonably
request in order to maintain the perfection and priority of Bank’s security
interest in the Copyrights proposed to be registered with the United States
Copyright Office; and (iii) records such security documents with the United
States Copyright Office contemporaneously with filing the Copyright
application(s) with the United States Copyright Office.  Borrower shall promptly
provide to Bank a copy of the Copyright application(s) filed with the United
States Copyright Office, together with evidence of the recording of the security
documents necessary for Bank to maintain the perfection and priority of its
security interest in such Copyrights or Mask Works.  Borrower shall provide
written notice to Bank of any application filed by Borrower in the United States
Patent Trademark Office for a patent or to register a trademark or service mark
within fifteen (15) days of any such filing.
 
12.           ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION
CERTIFICATE.  Borrower is not a party to, nor is bound by, any license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Bank’s right to sell
any Collateral.  Borrower shall provide written notice to Bank within ten (10)
days of entering or becoming bound by any such license or agreement (other than
over-the-counter software that is commercially available to the
public).  Borrower shall take such steps as Bank requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (x) all
such licenses or contract rights to be deemed “Collateral” and for Bank to have
a security interest in it that might otherwise be restricted or prohibited by
law or by the terms of any such license or agreement (such consent or
authorization may include a licensor’s agreement to a contingent assignment of
the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future, and (y) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under the Loan
Agreement and the other Loan Documents.  In addition, the Borrower hereby
certifies that no Collateral with a value greater than Twenty-Five Thousand
Dollars ($25,000)  in the aggregate is in the possession of any third party
bailee (such as at a warehouse).  In the event that Borrower, after the date
hereof, intends to store or otherwise deliver the Collateral with a value in
excess of Twenty-Five Thousand Dollars ($25,000), in the aggregate to such a
bailee, then Borrower shall first receive, the prior written consent of Bank and
such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank.  Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate, dated as of June 29, 2011, and acknowledges, confirms
and agrees the disclosures and information Borrower provided to Bank in the
Perfection Certificate remain true and correct in all material respects as of
the date hereof.
 
13.           CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.
 
14.           RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
 


 
11

--------------------------------------------------------------------------------

 


15.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.
 
16.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to waive the Existing Defaults pursuant to
this Loan Modification Agreement in no way shall obligate Bank to make any
future waivers or any other modifications to the Obligations.  Nothing in this
Loan Modification Agreement shall constitute a satisfaction of the
Obligations.  It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing.  No maker will be released by virtue of this Loan
Modification Agreement.
 
17.           JURISDICTION/VENUE.  Section 11 of the Loan Agreement is hereby
incorporated by reference.
 
18.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.
 
 
[The remainder of this page is intentionally left blank]


 
12

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as of the date first above written.
 


BORROWER:
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
By  /s/ Richard D. Calder, Jr.
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By  /s/ Richard D. Calder, Jr.
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
PACKETEXCHANGE, INC.
 
By  /s/ Richard D. Calder, Jr.
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
WBS CONNECT, LLC
 
By  /s/ Richard D. Calder, Jr.
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer of Sole
Managing Member
 
PACKETEXCHANGE (USA), INC.
 
By  /s/ Richard D. Calder, Jr.
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
nLAYER COMMUNICATIONS, INC.
 
By  /s/ Richard D. Calder, Jr.
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
 

 
BANK:
 
SILICON VALLEY BANK
 
By   /s/ Chris Leary
Name:  Chris Leary
Title:    Relationship Manager
 
 


 


 
13

--------------------------------------------------------------------------------

 


 
Exhibit B to Joinder and Second Loan Modification Agreement
Exhibit B


SILICON VALLEY BANK
Date:  ____________

FROM:  GLOBAL TELECOM & TECHNOLOGY, INC. et al.


The undersigned authorized officer of Global Telecom and Technology, Inc. ( a
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (as amended, the “Agreement”), (1)
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) each
Borrower, and each of its respective Subsidiaries, has timely filed all required
tax returns and reports, and Borrower has timely paid all foreign, federal,
state, national and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against any
Borrower or any of its respective Subsidiaries, if any, relating to unpaid
employee payroll or benefits of which any Borrower has not previously provided
written notification to Bank.  Attached are the required documents supporting
the certification.  The undersigned certifies that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.


Reporting Covenant
Required
Complies
     
Monthly consolidated unaudited financial statements
of (w)  GTTI and its direct and indirect Subsidiaries;
(x) monthly consolidated unaudited financial statements of
GTTI and its direct and indirect Domestic Subsidiaries;
(y) monthly consolidated unaudited financial statements of
EMEA and its direct and indirect Subsidiaries; and
(z) monthly consolidating unaudited financial statements
for GTTI and its direct and indirect Subsidiaries with a
Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited) + CC
FYE within150 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings, Deferred Revenue report
Monthly within 20 days (current as of
the 15th day of the immediately
preceding month)
Yes   No
Transaction Reports
Monthly within 20 days (current as of
the 15th day of the immediately
preceding month)and with each request
for a Credit Extension
Yes   No
Projections
FYE within 45 days and as amended or updated
Yes   No
 
 
The following Intellectual Property was registered and/or the following
Governmental Approvals were obtained after the delivery of the last Compliance
Certificate (if no registrations or approvals, state “None”)
_______________________________________________________________
 





 
14

--------------------------------------------------------------------------------

 




Financial Covenant
Required
Actual
Complies
       
Maintain as indicated:
     
Minimum Liquidity (at all times certified monthly)
$5,000,000
$_______
Yes   No
Minimum Fixed Charge Coverage Ratio (tested quarterly, on
a T3M basis
*
_____:1.0
Yes   No
Senior Leverage Ratio
**
_____:1.0
Yes   No



*           See Section 6.9(b) of the Loan Agreement
**           See Section 6.9(c) of the Loan Agreement


Performance Pricing
Applies
     
Senior Leverage Ratio < 2.00:1.00
Prime + 1.75% (Revolving Line);
Prime + 2.75% (Term Loan 2012)
Yes   No
Senior Leverage Ratio > 2.00:1.00
Prime + 2.75% (Revolving Line);
Prime + 3.75% (Term Loan 2012)
Yes   No



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)



   

 
GLOBAL TELECOM & TECHNOLOGY, INC. et al.
 
 
 
By: _____________________________ 
Name: ___________________________
Title: ____________________________
BANK USE ONLY
 
Received by: _____________________
authorized signer
Date: ___________________________
 
 
Verified: _________________________
authorized signer
Date: ___________________________
 
Compliance Status:     Yes       No



 
 






 
15

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:   ____________________


 
I.           Liquidity (Section 6.9(a))
 
Required:    GTTI and its direct and indirect Domestic Subsidiaries shall at all
times maintain unrestricted worldwide cash plus the unused availability under
the Borrowing Base (the “Minimum Liquidity”) of at least Five Million Dollars
($5,000,000)
 
Actual:


A.
Aggregate value of the unrestricted worldwide cash of GTTI and its direct and
indirect Domestic Subsidiaries
$ _________
 
B.
Aggregate value of the unused availability under the Borrowing Base
$ _________
 
C.
LIQUIDITY (line A plus line B)
 
$ _________



Is line C equal to or greater than $5,000,000?


 ________ No, not in
compliance                                                                                     ________ Yes,
in compliance




 
16

--------------------------------------------------------------------------------

 


II.           Fixed Charge Coverage Ratio. (Section 6.9(b))
 
Required:    Maintain, on a quarterly basis, as of the last day of each fiscal
quarter of the Borrower, measured on a trailing three month basis, GTTI and its
direct and indirect Subsidiaries shall maintain a ratio of (i) Free Cash Flow
for such period divided by (ii) Fixed Charges of at least the following for the
periods indicated below:
 

 
Quarterly Period Ending
 Minimum Fixed Charge Coverage Ratio
       
June 30, 2012 and September 30, 2012
       1.25:1.00
       
December 31, 2012, March 31, 2013 and June 30, 2013
       1.35:1.00
       
September 30, 2013, and each quarterly period ending thereafter
       1.50:1.00

 
Actual: All amounts measured on a trailing three month basis:


  A.
Net Income (calculated in accordance with GAAP
    $ _________ 
 
  B.
To the extent deducted from the calculation of Net Income:
    $ _________      
 
 
1.  Interest Expense
 
    $ _________         
 
2. Non-cash foreign exchange losses
 
    $ _________        
 
3. Tax expense
 
    $ _________         
 
4. Depreciation and amortization expense
 
    $ _________         
 
5. Non-cash stock compensation expense and non-cash warrant expense
    $ _________         
 
 
6. Other non-cash and/or non-recurring items or expenses on a case-by-case-
basis, in each case with the Bank’s prior written approval
 
    $ _________
 
7. One-time non-recurring expenses incurred with the nLayer Acquisition and the
Second Loan Modification Agreement
 
    $ _________         
  C.
 
ADJUSTED NET INCOME (line A plus the sum of lines B.1 through B.7)
    $ _________         
  D.
 
Taxes actually paid in cash
    $ _________        
E.
Unfinanced Capital Expenditures
 
    $ _________         
F.
 
FREE CASH FLOW (line C minus line D minus line E)
    $ _________         
G.
 
Fixed Charges
    $ _________         
H.
 
FIXED CHARGE COVERAGE RATIO (line F divided by line G)
_______:1.00



Is line H equal to or greater than  ________:1.00
 
________ No, not in
compliance                                                               
 ________ Yes, in compliance

 


 
1

--------------------------------------------------------------------------------

 


III.           Senior Leverage Ratio. (Section 6.9(c))
 
Required:    On a quarterly basis, as of the last day of each of the following
fiscal quarters of Borrower, GTTI and its direct and indirect Subsidiaries shall
maintain a ratio (the “Senior Leverage Ratio”) of (i) total Indebtedness of GTTI
and its direct and indirect Subsidiaries owed to Bank divided by (ii) trailing
twelve (12) months Free Cash Flow, not to exceed the following:
 



 
 Quarterly Period Ending
Maximum Senior Leverage Ratio
       
June 30, 2012
       2.50:1.00
       
September 30, 2012
       2.50:1.00
       
December 31, 2012
       2.25:1.00
       
March 31, 2013
       2.25:1.00
       
June 30, 2013, and as of the last day of each quarterly period ending thereafter
       2.00:1.00

 
; provided, that (i) for the quarterly period ending June 30, 2012, the trailing
twelve (12) months Free Cash Flow will be calculated based on a trailing three
(3) month basis, multiplied by four (4); (ii) for the quarterly period ending
September 30, 2012, the trailing twelve (12) months Free Cash Flow will be
calculated based on a trailing six (6) month basis, multiplied by two (2); and
(iii) for the quarterly period ending December 31, 2012, the trailing twelve
(12) months Free Cash Flow will be calculated based on a trailing nine (9) month
basis, multiplied by four-thirds (4/3).
 
Actual - all amounts measured and calculated as indicated above:
 
 
  A.
 
Total Indebtedness of Borrower and its respective Subsidiaries owed to Bank
     $ _________        
  B.
 
Free Cash Flow (from line II.F above)
     $ _________      
  C.
MAXIMUM SENIOR LEVERAGE RATIO (line A divided by line B)
_________:1.00
 



 
 
Is line C equal to or less than _______1:00?


________ No, not in compliance                                               
________ Yes, in compliance





 


       
 
 
2
 
 